Title: Thomas Jefferson to Mary Daingerfield, 30 November 1809
From: Jefferson, Thomas
To: Daingerfield, Mary


          
            
                     Madam
             
                     Monticello 
                     Nov. 30.
          
          
		  
		   
		  As the year is now drawing to a close & it will not be convenient for me to continue to hire all the negroes which I have heretofore hired from yourself & miss Dangerfield, I think it my duty to inform you of it. 
		  I should be willing to hire Tom & Edmund again. the rest, or the whole, if it is your
			 pleasure, shall be delivered to your order at the end of their term;  shall be discharged with orders to proceed home. as I depend on the produce of my farms it will not be in my power to remit you the hire of the present year until the spring when our crops may
			 be at market & disposed of. be assured it shall be done the first moment it is in my power. I am with great respect
          
            Madam Your most obedt servt
            
                  Th: Jefferson
          
        